PUBLISH

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                 FILED
                                                   U.S. COURT OF APPEALS
                       ____________________________ ELEVENTH CIRCUIT
                                                          07/29/99
                                                      THOMAS K. KAHN
                                No. 96-2599                CLERK
                       ____________________________

                       D.C. Docket No. 93-305-CR-T-17A


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

JUBAL CHARLES REGISTER,
RONALD OWEN BILBREY, JR.,
and HERBERT CHARLES REGISTER,

                                                          Defendants-Appellants.

                ________________________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                 _______________________________________
                                (July 29, 1999)

Before MARCUS, Circuit Judge, and KRAVITCH, Senior Circuit Judge.*
__________________
*This decision is rendered by a quorum, due to the retirement of then-Chief Judge
Hatchett on May 14, 1999. See 28 U.S.C. § 46(d).

KRAVITCH, Senior Circuit Judge:
       A jury convicted defendants-appellants Herbert Charles Register (“Charles

Register”), Jubal Charles Register (“Jubal Register”), and Ronald Owen Bilbrey, Jr.

(“Bilbrey”) in November 1995 of various federal crimes related to drug trafficking,

including one count of conspiring to distribute and to possess for the purpose of

distributing methamphetamine in violation of 21 U.S.C. § 846 and multiple counts of

possession with intent to distribute and distribution of methamphetamine in violation

of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The jury also convicted Bilbrey and

Charles Register of other drug offenses; Charles Register of two counts of being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g); and Jubal Register

of carrying a firearm in relation to a drug trafficking offense in violation of 18 U.S.C.

§ 924(c).1 Finally, the jury required the defendants to forfeit two businesses and two

parcels of real estate pursuant to 21 U.S.C. § 853(a). The district court set aside the

jury’s verdict against Jubal Register for using a firearm in relation to drug trafficking,

sentenced all three defendants on their convictions, and entered an order requiring the

defendants to forfeit the property in question.

       Each defendant appeals several aspects of his trial, conviction, and/or sentence.

The defendants present a total of seven issues for our consideration: (1) whether the



       1
        The jury found the defendants not guilty on several other counts charged in the
superseding indictment.

                                               2
amount of time that passed between the initial indictment and the trial violated Jubal

Register’s statutory or constitutional right to a speedy trial; (2) whether the district

court violated Charles Register’s constitutional right to be represented by counsel of

his choice by disqualifying his retained attorney prior to trial; (3) whether the district

court erred in refusing to grant Charles Register an adversarial, pre-trial hearing with

respect to the government’s filing of notices of lis pendens regarding his property,

effectively preventing him from using that property to retain a new attorney; (4)

whether the district court erred when it retained one juror accused of bias and when

it dismissed and replaced another juror for improper conduct; (5) whether sufficient

evidence existed to support Jubal Register’s convictions; (6) whether the district court

erred in enhancing Charles Register’s and Jubal Register’s sentences for possession

of a firearm during the commission of a drug offense; and (7) whether the district

court violated the Ex Post Facto clause by applying the most recent version of the

Sentencing Guidelines.

      With respect to the last three issues, we have examined the record and found

those challenges to be without merit; we therefore affirm the district court’s decisions

on those three points without discussion. We also affirm the district court with respect

to the first four issues, for the reasons discussed in Part II of this opinion.

                                     I. Background


                                            3
       A grand jury originally returned an indictment encompassing some of the

charges in this case in 1992 (“the initial indictment” or “the 1992 indictment”). As

a result, Charles Register and Jubal Register both were arrested. At their arraignment

in October 1992, the government brought to the court’s attention a possible conflict

of interest: Charles Register’s attorney previously had represented several potential

witnesses and currently was representing Jubal Register on matters related to the

charges in the indictment. The court held a Garcia2 hearing, explaining to Charles

Register how his attorney’s other representations could impair his ability to represent

Charles Register effectively. Charles Register waived any conflict of interest, electing

to proceed with his attorney, and the court accepted this waiver. The court detained

Charles Register; Jubal Register initially obtained bond but violated conditions of his

bond release in May 1993, which resulted in his detention. Both Charles Register and

Jubal Register remained in prison until their trial in November 1995.

       In November 1993, a grand jury returned another indictment (“the 1993

indictment”) that included additional defendants3 and charges; shortly thereafter, the

government dismissed the initial indictment. The 1993 indictment charged, among



       2
           See United States v. Garcia, 517 F.2d 272 (5th Cir. 1975).
       3
        The 1993 indictment (and the superseding indictment) originally charged five
defendants. On the day the trial began, one of them pleaded guilty, and the government
dismissed the indictment as to another.

                                                  4
other things, that the defendants had formed an “enterprise” to provide an organized

framework for distributing controlled substances in violation of the federal Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968. It

alleged that one manner in which the enterprise operated was that unnamed

“attorneys” representing members of the enterprise would learn of the forthcoming

execution of search warrants, warn enterprise members of the warrants, and conceal

contraband for the members to avoid detection, and would share other information

they obtained from their clients with other members of the enterprise. The 1993

indictment also set out the charges on which the jury ultimately convicted the

defendants and included forfeiture allegations with respect to personal property,

businesses, and real estate parcels. Immediately after the grand jury returned this

indictment, the government filed lis pendens notices with respect to three pieces of

real estate on which it was seeking forfeiture. Charles Register had an ownership

interest in two of these pieces of property.4

       In January 1994, the government again moved for the district court to disqualify

Charles Register’s retained attorney because of an actual or potential conflict of

interest. This time the government argued that (1) in the past the attorney had


       4
          Although Charles Register apparently did not have legal title to either piece of property
and the exact nature of his interest is unclear, all parties agree that he had some ownership
interest in each of them.

                                                 5
represented some of Charles Register’s codefendants in state court on substantially

related matters; (2) the attorney currently was representing Jubal Register in a related

state court matter; and (3) the attorney was a subject, though not a target, of the

ongoing grand jury investigation into the criminal activity covered by the indictment,

and the government possessed information implicating him in the defendants’ alleged

criminal conduct. The court ordered a full-scale, adversarial Garcia hearing to resolve

the conflict of interest issue.5

       The court held the second Garcia hearing over three days in December 1994.

The government called five witnesses who testified about four possible incidents of

misconduct by the attorney. Counsel representing Charles Register’s attorney cross-

examined the government’s witnesses and called two government agents to the stand.

At the conclusion of the testimony, the government and the attorney’s counsel

presented arguments regarding whether the evidence presented at the hearing would

be admissible at trial, whether the evidence could be redacted in a way to avoid

implicating Charles Register’s attorney, and whether the evidence demonstrated an

actual or potential conflict of interest such that the court should disqualify the

attorney. In January 1995, the district court issued its ruling that an actual conflict of

       5
        The court determined that a new Garcia hearing was necessary because the
government’s new allegations—that the attorney could have a conflict based upon his possible
involvement in the defendants’ criminal activity and the grand jury’s investigation of his
actions—were not before the court at the first Garcia hearing.

                                              6
interest existed because the attorney might be more strongly motivated to protect his

own interests than those of his client, Charles Register. Although the court did not

issue any conclusive findings with respect to the truthfulness of the allegations against

the attorney, it found a reasonable possibility that the allegations were true based upon

the credible testimony of the government’s witnesses. On this basis, it refused to

accept Charles Register’s waiver of the conflict of interest and disqualified his

attorney.

      In March 1995, the grand jury handed down its third indictment related to these

defendants (“the superseding indictment”), which replaced the 1993 indictment. The

superseding indictment was substantially similar to the 1993 indictment except that

it eliminated all RICO charges, including all references to any participation by the

defendants’ unnamed “attorneys” in their criminal activities.

      Meanwhile, Charles Register had begun trying to find a new attorney.

Although he located an attorney whom he wanted to hire, Richard Hersch, Charles

Register’s only assets were the two properties with respect to which the government

had filed notices of lis pendens in anticipation of requiring their forfeiture. He

contended that because the lis pendens notices effectively prevented him from using

those assets to retain counsel, the government violated his rights to due process and

to be represented by an attorney of his choice by filing the notices without providing


                                           7
him with an adversarial, pre-trial hearing. Hersch entered a limited appearance on

behalf of Charles Register on this issue only, demanding a pre-trial hearing with

respect to the government’s restraint of the property. In the meantime, however, the

court found Charles Register to be indigent and appointed an attorney to represent

him. Charles Register quickly became unhappy with his appointed attorney and

petitioned the court at various times to appoint a new attorney or to allow him to

represent himself. A magistrate judge held a hearing to address Charles Register’s

representation in July 1995. After the magistrate judge determined that it needed to

appoint a new attorney, it replaced Charles Register’s appointed counsel in August

1995 with attorney Frank Louderback.6

       The court referred the motion for a hearing on the lis pendens notices to a

magistrate judge who began trying to resolve the issue but ultimately determined that

he should recuse himself.         The second magistrate judge to address the issue

recommended in September 1995 that Charles Register was not entitled to any hearing

regarding the reasonableness of the lis pendens notices. The magistrate judge

reasoned that such a hearing was not required to satisfy either Charles Register’s Sixth

Amendment right to counsel (because the court had appointed an attorney to represent

       6
        During the same time period, Jubal Register also was expressing displeasure with his
appointed attorney and demanding that the court allow him to proceed pro se. In August 1995,
however, Jubal Register and his appointed attorney apparently resolved their differences, and
Jubal Register rescinded his motion for the court to require his attorney to withdraw.

                                               8
him) or the Fifth Amendment due process clause (because the lis pendens filings did

not themselves amount to a deprivation of property—they merely notified the public

that the government was pursuing forfeiture of the property). The district court

adopted this ruling, and Charles Register proceeded to trial represented by appointed

attorney Louderback.

      The trial took place in November 1995 and lasted ten days. On the morning of

the first full day of jury deliberations, the government raised a concern about Juror

Number 6. After conducting a limited investigation, the judge dismissed the juror

over the defendants’ objections, replacing her with the first alternate. The newly

impaneled jury deliberated for nearly two days before returning the verdict described

above. The court subsequently conducted the forfeiture phase of the trial, and the jury

reached a verdict in favor of the government with respect to all of the property on

which the government sought forfeiture. At sentencing, the court adopted the factual

findings and Sentencing Guidelines applications recommended in the presentence

investigation reports for all three defendants except that as to defendants Charles

Register and Jubal Register, the court declined to apply an enhancement for

obstruction of justice. The court sentenced Bilbrey to 360 months of imprisonment

and 60 months of supervised release, and Charles Register and Jubal Register each to




                                          9
222 months of imprisonment and 60 months of supervised release. This appeal

followed.

                                   II. Discussion

A. Speedy Trial

      Jubal Register contends that the 38-month delay between his arrest under the

initial indictment and his trial violated his rights to a speedy trial provided by the

Sixth Amendment and the Speedy Trial Act, 18 U.S.C. §§ 3161-3174. We examine

the question whether the district court violated Jubal Register’s legal rights de novo.

See Whitley v. United States, 170 F.3d 1061, 1068 n.14 (11th Cir. 1999).

      The Supreme Court has identified four factors that courts should consider in

determining whether a defendant has been deprived of his constitutional right to a

speedy trial: (1) the length of the delay; (2) the reasons for the delay; (3) the

defendant’s assertion of the right; and (4) the prejudice to the defendant. See Barker

v. Wingo, 407 U.S. 514, 530-32, 92 S. Ct. 2182, 2192-93 (1972). The first factor

serves a triggering function; unless some “presumptively prejudicial” period of delay

occurred, we need not conduct the remainder of the analysis. See id. at 530, 92 S. Ct.

at 2192. The government concedes, however, that the 38-month delay in this case was

presumptively prejudicial. See Doggett v. United States, 505 U.S. 647, 652 n.1, 112

S. Ct. 2686, 2691 n.1 (1992) (“[T]he lower courts have generally found postaccusation


                                          10
delay ‘presumptively prejudicial’ at least as it approaches one year.”); see also United

States v. Schlei, 122 F.3d 944, 987 (11th Cir. 1997) (recognizing that the Eleventh

Circuit is in accord with Doggett’s observation), cert. denied, — U.S. —, 118 S. Ct.

1523 (1998). Despite this significant passage of time, we conclude upon examination

of the other three factors that the delay did not violate Jubal Register’s constitutional

rights.

          Beginning with the fourth factor, we note that Jubal Register has failed to put

forth a single argument that the delay in his trial resulted in any actual prejudice to

him. In fact, he apparently concedes that he suffered no prejudice and furthermore

recognizes that “[i]n this circuit, a defendant generally must show actual prejudice

unless the first three factors . . . all weigh heavily against the government.” United

States v. Davenport, 935 F.2d 1223, 1239 (11th Cir. 1991).               Jubal Register

nonetheless contends that this court should find a violation of his Sixth Amendment

right by holding that the length of the delay, the reason for the delay, and his assertion

of his right all weigh strongly in his favor.

          Although we agree that 38 months is an extraordinary period of time to force

a defendant to wait for a trial and that, under many circumstances, a delay of that

length would amount to a constitutional violation, in this case, the second and third

factors do not support a holding in Jubal Register’s favor. After studying the record,


                                             11
we cannot attribute the delay entirely to the government. Instead, our analysis leads

us to conclude that Jubal Register, his codefendants, and the government all bear some

responsibility for putting off the trial; the complex nature of the charges and sheer

number of defendants and issues involved also account for some of the delay. As

explained in Part I, supra, the district court spent a significant amount of time

addressing the government’s motion to disqualify Charles Register’s attorney and

Charles Register’s motion for a pre-trial hearing on the lis pendens notices. The court

also dealt with issues that Jubal Register presented to it, including requests to allow

him to proceed pro se and multiple motions to reconsider its decision to detain him

after he violated the conditions of his original bond release. Jubal Register’s attorney

also moved for continuances on more than one occasion; the record reflects that he

filed the last such motion, which the court denied, only five days before the trial

commenced.7

       Finally, the record belies Jubal Register’s contention that he aggressively

sought to exercise his right to a speedy trial. He claims that he attempted to enforce

his right on four occasions between April 1994 and September 1995, but in fact he


       7
         The district court also faced extensive pre-trial litigation between a local newspaper that
attempted to intervene in the case to gain access to the records pertaining to the attorney’s
disqualification, which had been sealed, and Charles Register and his retained attorney, who
vehemently opposed the release of those records. A codefendant’s interlocutory appeal also may
have affected the trial date.

                                                12
demanded a speedy trial in only two of those motions; the other two requested that he

be released due to excessive pre-trial detention. Furthermore, the record shows that

on at least four occasions between May 1994 and October 1995 (including the above-

noted instance five days before the trial actually began), Jubal Register, through

counsel, moved for a continuance. In light of these facts, we cannot say that the

second and third factors “weigh heavily against the government,” Davenport, 935

F.2d at 1239, and we therefore find no violation of Jubal Register’s Sixth Amendment

right to a speedy trial.

       We also reject Jubal Register’s argument that he is entitled to relief under the

Speedy Trial Act, which generally requires the trial of a criminal defendant to

commence within 70 days of the later of the date the indictment was filed or the date

the defendant made his first appearance before the court. See 18 U.S.C. § 3161(c)(1).

The sanction that the statute provides in case of its violation is dismissal of the

indictment, either with or without prejudice. See 18 U.S.C. § 3162(a)(2). The

defendant must request this relief, however, and “[f]ailure of the defendant to move

for dismissal prior to trial or entry of a plea of guilty or nolo contendere shall

constitute a waiver of the right to dismissal under this section.” Id.; see also United

States v. Tenorio-Angel, 756 F.2d 1505, 1508 (11th Cir. 1985) (refusing to grant

defendant relief for Speedy Trial Act violation because defendant failed to move for


                                          13
dismissal of the indictment). Although Jubal Register on more than one occasion

demanded a speedy trial and moved for release from prison based upon excessive pre-

trial detention, the record reveals that he never moved the court to dismiss the

indictment, nor has he represented on appeal that he ever made such a request. He

therefore has waived any right he may have had to the statutory remedy.8

B. Disqualification of Counsel

       Charles Register contends that the district erred by disqualifying his attorney

for two reasons. First, he argues that the evidence of the attorney’s wrongdoing was

too tenuous to override his Sixth Amendment right to be represented by counsel of his

choice. Second, he claims that the circumstances surrounding the disqualification

suggest that the government acted in bad faith to manufacture the conflict specifically

for the purpose of depriving him of this Sixth Amendment right. We review a district

court’s decision to disqualify a defendant’s attorney due to a conflict of interest for




       8
           Aside from Jubal Register’s waiver of the remedy, we doubt that any violation of the
Speedy Trial Act occurred. Despite the general 70-day deadline for the commencement of trials,
the statute provides for a number of periods of excludable delay, including time “resulting from
any pretrial motion,” 18 U.S.C. § 3161(h)(1)(F); reasonable time “when the defendant is joined
for trial with a codefendant as to whom the time for trial has not run,” id. § 3161(h)(7); and delay
resulting from a continuance if the judge finds “that the ends of justice served by taking such
action outweigh the best interest of the public and the defendant in a speedy trial,” id. §
3161(h)(8)(A). The record shows that large portions of the 38-month delay in this case were
attributable to each of these reasons. See generally supra pages 5-9.

                                                14
abuse of discretion. See Wheat v. United States, 486 U.S. 153, 163, 164, 108 S. Ct.

1692, 1699, 1700 (1988); United States v. Ross, 33 F.3d 1507, 1522 (11th Cir. 1994).

       The crux of Charles Register’s argument is that the law requires direct evidence

of an actual conflict of interest before disqualification of a criminal defendant’s

attorney of choice is justified and that the government did not produce any such

evidence in this case. He relies primarily on two circuit court cases—United States

v. Hobson, 672 F.2d 825 (11th Cir. 1982) (per curiam) and United States v. Fulton,

5 F.3d 605 (2d Cir. 1993)—to support this formulation of the law. Neither Hobson

nor Fulton sets out the rule that Charles Register infers from them. Hobson affirmed

the disqualification of the defendant’s attorney where the government presented an

affidavit of a witness expected to testify at trial who claimed that he and the attorney

had discussed the attorney’s assisting the witness in performing criminal activity

related to the drug conspiracy for which the government was prosecuting the

defendant. See Hobson, 672 F.2d at 826. Fulton reversed a district court’s acceptance

of a defendant’s waiver of his attorney’s conflict of interest when a witness, after the

trial commenced, stated that he would testify that the attorney had received a portion

of the drug shipment that the witness had smuggled into the United States. See

Fulton, 5 F.3d at 607-08. Thus, both Hobson and Fulton address situations in which

direct evidence existed of the attorney’s conflict of interest with his client, but neither


                                            15
limits its holding to those circumstances. While attempting to construe these two

cases to stand for an extremely narrow formulation of the law allowing

disqualification of counsel, Charles Register ignores the Supreme Court’s most recent

teachings on this issue.

      In Wheat, the Court granted certiorari to resolve a “substantial disagreement”

among the Courts of Appeals “about when a district court may override a defendant’s

waiver of his attorney’s conflict of interest.” 486 U.S. at 158, 108 S. Ct. at 1696.

Wheat recognized significant limits on a defendant’s right to be represented by

counsel of his choice. Conceding that “the right to select and be represented by one’s

preferred attorney is comprehended by the Sixth Amendment,” the Court held that the

more important protection that the Amendment affords is the assurance of a fair trial:

“the essential aim of the Amendment is to guarantee an effective advocate for each

criminal defendant rather than to ensure that a defendant will inexorably be

represented by the lawyer whom he prefers.” Id. at 159, 108 S. Ct. at 1697. In

addition to the defendant’s own Sixth Amendment interest in effective representation,

the Court pointed out that federal courts’ “independent interest in ensuring that

criminal trials are conducted within the ethical standards of the profession and that

legal proceedings appear fair to all who observe them” may circumscribe the right to

counsel of choice. Id. at 160, 108 S. Ct. at 1698. Thus, the Court directed:


                                         16
      The District Court must recognize a presumption in favor of petitioner’s
      counsel of choice, but that presumption may be overcome not only by a
      demonstration of actual conflict but by a showing of a serious potential
      for conflict. The evaluation of the facts and circumstances of each case
      under this standard must be left primarily to the informed judgment of
      the trial court.

Id. at 164, 108 S. Ct. at 1700 (emphasis added).

      The Court in Wheat did not confine its allowance of disqualification to

situations involving direct evidence of a conflict of interest. Although it did not

specifically address the nature of the evidence sufficient to support disqualification,

it did point out that district courts often must make a decision on this issue before all

of the relevant information has crystalized:

      Unfortunately for all concerned, a district court must pass on the issue
      whether or not to allow a waiver of a conflict of interest by a criminal
      defendant not with the wisdom of hindsight after the trial has taken
      place, but in the murkier pre-trial context when relationships between
      parties are seen through a glass, darkly. The likelihood and dimensions
      of nascent conflicts of interest are notoriously hard to predict . . . . It is
      a rare attorney who will be fortunate enough to learn the entire truth
      from his own client, much less be fully apprised before trial of what each
      of the Government’s witnesses will say on the stand.
Id. at 162-63, 108 S. Ct. at 1699. This language simply does not comport with a rule

that the government must present direct evidence of a conflict before the district court

is authorized to disqualify a defendant’s chosen attorney.

      Moreover, it is a common tenet of modern American jurisprudence that indirect

evidence (often called “circumstantial” evidence) is not intrinsically less valuable or

                                           17
less reliable than direct evidence. See generally United States v. Henderson, 693 F.2d

1028, 1030 (11th Cir. 1982) (“Circumstantial evidence can be and frequently is more

than sufficient to establish guilt beyond a reasonable doubt. The test for evaluating

circumstantial evidence is the same as in evaluating direct evidence.”); United States

v. Sureff, 15 F.3d 225, 229 (2d Cir. 1994) (“Circumstantial evidence is . . . not a

disfavored form of proof.”). That the Federal Rules of Evidence do not mention direct

versus indirect evidence underscores the lack of a clear legal distinction between the

two. See 22 Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice &

Procedure § 5162, at 16 (1978) (describing frequent “over-simplification” of

distinction between direct and circumstantial evidence); id. § 5163, at 37 (declining

to discuss definitions of various forms of evidence, including “direct” and

“circumstantial,” because “[m]ost of these sub-species are not recognized in the rules

of admission and exclusion” and “none of these terms are used in the Evidence

Rules”). Considering these acknowledgments of the potential significance of indirect

evidence and in light of the Supreme Court’s recognition of the need for the district

court prior to trial to evaluate the “murky” issue of a defendant’s attempted waiver of

his attorney’s conflict of interest, we conclude that the law does not require direct

evidence to support the court’s refusal to accept that waiver.




                                          18
       Turning to the facts of this case, the record shows that, as our precedent

requires, the district court held a full-scale, adversarial hearing in order to evaluate the

government’s evidence regarding the attorney’s alleged involvement in the

defendants’ illegal activities and Charles Register’s attempted waiver of any conflict

of interest.9 See United States v. Garcia, 517 F.2d 272, 278 (1975) (requiring hearing

to determine whether defendants competently waive right to conflict-free counsel); In

re Paradyne Corp., 803 F.2d 604 (11th Cir. 1986) (granting petition for writ of

mandamus to prevent district court from considering government’s motion to

disqualify in ex parte, in camera proceeding). In this hearing, the government called

five witnesses who presented evidence regarding four separate incidents illustrating

the attorney’s possible involvement in the defendants’ drug-related activities.10


       9
         Initially, the district court referred this matter to a magistrate judge in March 1994.
Because the government did not want to disclose to the attorney its information regarding his
possible involvement with the criminal activity, the magistrate judge complied with its request to
conduct an ex parte, in camera hearing, appointing independent counsel to defend the interests of
the attorney and Charles Register, who still wanted the attorney to represent him. Based upon
the government’s evidence presented at the hearing, the magistrate judge ordered the attorney
disqualified in June 1994. Charles Register moved the district court for reconsideration, and the
court in October 1994 vacated the magistrate judge’s order, concluding that the ex parte, in
camera hearing was insufficient to protect Charles Register’s Sixth Amendment right to counsel
of his choice. The district court thereafter conducted the full-scale hearing discussed in the text,
infra.
       10
          Because the record of this Garcia hearing is sealed to protect the attorney in question,
we refrain from quoting from the transcript of the hearing. We have reviewed that transcript
carefully, and we summarize the evidence presented at the hearing, omitting the names of the
witnesses and the participants (other than the defendants in this case) in the events they
described.

                                                19
      The most damaging evidence was the testimony of a part-time confidential

informant who had had a number of conversations with Charles Register about drugs.

In particular, the informant testified about one conversation in which Charles Register

admitted having paid part of his attorney’s fees with methamphetamine.11 When

subjected to extensive cross-examination on the subject, the informant reiterated his

prior testimony and rejected the suggestion that he might have misunderstood Charles

Register’s comments. He insisted that it was not possible that Charles Register meant

only that he had paid his attorney with money earned from drugs.12

      The government elicited other evidence of more questionable admissibility in

the course of the Garcia hearing. First, two witnesses testified regarding an alleged

plot between a codefendant (who was dismissed on the eve of trial) and the attorney

to submit a false affidavit in order to obtain the return of seized money. One of these

witnesses claimed to have participated in the plan; the other stated that he had

witnessed the planning and a portion of the scheme’s implementation. Second, one

witness stated that after he approached the attorney for legal advice concerning state

law enforcement officials’ disclosure to him of their suspicions of his drug activities,

Bilbrey told the witness that the attorney had told Bilbrey of the officials’ inquiry.


      11
           Garcia Hearing Tr., R27 at 308-09.
      12
           Id. at 342.

                                                20
Finally, another witness provided testimony suggesting that the attorney may have

stored a gun at his office that belonged to Charles Register, a convicted felon.

        At the conclusion of the witnesses’ testimony, the district judge discussed in

detail with both parties the issues of the admissibility of the testimony at trial and the

standards that he needed to apply to determine whether he should disqualify the

attorney.13 In its order, the district court specifically found that the informant’s

testimony regarding Charles Register’s statement that he paid his attorney’s fees partly

in methamphetamine would be admissible at trial under Federal Rule of Evidence

801(d), which provides that a party’s own admissions are admissible as non-hearsay

evidence if offered against him.14 The district court concluded that this evidence

“alone [was] sufficient” to disqualify the attorney based upon a conflict of interest.15

Although the district court found the other government witnesses to be credible and

stated that “the other alleged acts further link [the attorney] to the criminal

organization,” the district court did not rule on the potential admissibility at trial of

evidence of any of the other alleged incidents.16

        13
             See Garcia Hearing Tr., R28 at 395-419; R29 at 45-75.
        14
          Dist. Ct. Order Granting Gov’t Mot. to Disqualify, R12-150 at 9. See Fed. R. Evid.
801(d) (“A statement is not hearsay if . . . (2) . . . [t]he statement is offered against a party and is
(A) the party’s own statement . . . .”).
        15
             Dist. Ct. Order, R12-150 at 9.
        16
             Id. at 9.

                                                   21
      The district court’s ruling with respect to the informant’s testimony was correct:

Charles Register’s alleged statements tended to show by his own admission that he

distributed methamphetamine, one of the crimes the indictment charged him with

committing. The admissibility of evidence of the other alleged wrongful acts was less

clear, even assessing that evidence, as the district court was required to do, without

the benefit of the hindsight we enjoy. Despite the tenuousness of some of the

evidence presented at the hearing, however, we cannot say that the district court

abused its discretion when it disqualified Charles Register’s attorney.

      The informant’s testimony alone created a situation analogous to those

presented in Hobson and Fulton; in both cases, the defense attorney faced the serious

possibility of needing to cross-examine a witness who might give evidence

implicating him in his client’s criminal activity. See Hobson, 672 F.2d at 826; Fulton,

5 F.3d at 610.     In each case, the court determined that disqualification was

appropriate, and we reach the same conclusion here. It would have been virtually

impossible for the attorney to question the informant without being concerned to a

significant degree about his own interests rather than those of his client. Even if

Charles Register had employed backup counsel to conduct this cross-examination (an

alternative to disqualification that Charles Register proposed), the jury’s perception

of the attorney likely would be tainted beyond repair after the presentation of this


                                          22
testimony. See Hobson, 672 F.2d at 828-29.17 This scenario implicates both of the

concerns that the Supreme Court in Wheat held could justify overriding the

presumption in favor of a defendant’s choice of counsel: the Sixth Amendment’s

“guarantee [of] an effective advocate for each criminal defendant,” Wheat, 486 U.S.

at 159, 108 S. Ct. at 1697, and the courts’ “independent interest in ensuring . . . that

legal proceedings appear fair to all who observe them,” id. at 160, 108 S. Ct. at 1698.

In sum, we reject Charles Register’s argument that the government’s evidence was too

tenuous to justify the district court’s refusal to accept his attempt to waive his

attorney’s conflict of interest.18



       17
           The fact that the government ultimately did not present the informant’s testimony at
trial does not affect our analysis of the district court’s ruling. As the Supreme Court recognized
in Wheat, the district court must decide this issue prior to trial. See 486 U.S. at 162, 108 S. Ct. at
1699. It follows, therefore, that we also must evaluate the propriety of the district court’s
decision as of that time.
       18
          The district court classified the conflict of interest based upon the informant’s
testimony as an “actual conflict.” Dist. Ct. Order, R12-150 at 9. In our opinion, the term
“serious potential for conflict of interest” more accurately describes these circumstances
because, although the government represented to the court at the hearing that it intended to call
the informant as a trial witness, an actual conflict of interest would not occur until that situation
developed at trial. This distinction does not affect our analysis, however. As the Supreme Court
stated in Wheat, both actual conflicts and serious potential for conflict can justify
disqualification of a defendant’s chosen attorney. See Wheat, 486 U.S. at 164, 108 S. Ct. at
1700. Indeed, the Wheat court noted that
        the district court must be allowed substantial latitude in refusing waivers of
        conflicts of interest not only in those rare cases where an actual conflict may be
        demonstrated before trial, but in the more common cases where a potential for
        conflict exists which may or may not burgeon into an actual conflict as the trial
        progresses.
Id. at 163, 108 S. Ct. at 1699.

                                                 23
      We also decline to accept Charles Register’s second argument—that the

government’s conduct suggests that it acted in bad faith to disqualify his attorney for

the sole purpose of depriving him of his Sixth Amendment right to be represented by

his preferred attorney—as a basis for finding that the district court abused its

discretion. We acknowledge that several of the government’s actions raise questions

about its motivation in moving for the attorney’s disqualification.            First, the

government previously had attempted to disqualify the attorney on the basis of

multiple representations; it then waited more than a year before filing another motion

to disqualify, this time based upon multiple representations and the attorney’s own

alleged involvement in the defendants’ criminal activities. Second, shortly after the

district court ordered the attorney disqualified, the government filed the superseding

indictment that excluded all RICO charges and, more significantly, omitted all

references to “attorneys” participating in the defendants’ conduct. On the eve of trial,

the government also dismissed the indictment against the codefendant who allegedly

plotted with the attorney to submit a false affidavit to recover seized money. These

actions diminished, if not destroyed, the relevance of much of the testimony that the

government presented at the second Garcia hearing. Finally, of the four incidents it

claimed justified disqualification, at trial, the government elicited evidence only of the




                                           24
attorney’s alleged disclosure to Bilbrey of law enforcement officials’ inquiry into one

witness’s drug activities.

      Regardless of these facts, we cannot say that the district court’s decision was

error. Strategic maneuvering by the government to disqualify defense attorneys whom

it considered to be formidable opponents was one of the issues the Supreme Court

addressed in Wheat. Although the Court acknowledged this possibility, it concluded

that this concern did not affect its analysis or alter the degree of deference appellate

courts must afford to trial courts:

      Petitioner of course rightly points out that the Government may seek to
      “manufacture” a conflict in order to prevent a defendant from having a
      particularly able defense counsel at his side; but trial courts are
      undoubtedly aware of this possibility, and must take it into consideration
      along with all of the other factors which inform this sort of a decision.

Wheat, 486 U.S. at 163, 108 S. Ct. at 1699.

      Just as the district court must weigh the likelihood of a conflict of interest

developing without the benefit of hindsight, the government also must consider the

propriety of bringing a motion to disqualify before it knows the precise course that the

trial will take. In this case, the government brought its motion to disqualify the

attorney based upon allegations of his involvement in the defendants’ criminal activity

nearly two years before the trial commenced. In the meantime, a new United States

Attorney took over the case, one defendant pleaded guilty, and the grand jury handed


                                          25
down a superseding indictment. It is unlikely that the government fully had developed

its trial strategy when it filed the motion, and even if it already had done so, we cannot

tell how these and other events influenced one another in the process of generating the

case we look back upon today.

      What is clear, however, is that both the government and the district court found

themselves in potentially no-win situations when the attorney’s possible involvement

in the drug conspiracy first began to materialize. Had the government decided not to

bring this information to the court’s attention and had the evidence come to light after

the trial, Charles Register could have argued that the conflict of interest deprived him

of his right to conflict-free counsel. A similar problem arose in United States v.

McLain, 823 F.2d 1457, 1463-64 (11th Cir. 1987), overruled on other grounds by

United States v. Lane, 474 U.S. 438, 106 S. Ct. 725 (1986), in which, unbeknownst

to one of the defendants, his attorney was under investigation for criminal conduct by

the same United States Attorney’s office that was conducting his trial. After the trial

was over, the defendant learned that his attorney and the Assistant United States

Attorney trying the case both had been aware of the investigation, and that the

government had identified the need to postpone indicting the defendant’s attorney

until the conclusion of the trial. We ruled that these events deprived the defendant of

his constitutional rights and overturned his conviction, noting that the attorney’s own


                                           26
interests directly conflicted with those of his client. See id. at 1464 (observing that

the defendant’s attorney’s interests were served by a lengthy trial and a refusal to

engage in plea negotiations with the government). Similarly, had the government here

waited until the trial, or just prior to the trial, to disclose this information to the district

court, the prejudice to the defendant would have been even greater because a

replacement attorney would have had little time to prepare for trial.

       The district court faced an equally difficult problem once the government

brought the potential conflict to its attention. As the Supreme Court explained in

Wheat:

       [T]rial courts . . . face the prospect of being “whip-sawed” by assertions
       of error no matter which way they rule. If a district court agrees to the
       . . . representation, and the advocacy of counsel is thereafter impaired as
       a result, the defendant may well claim that he did not receive effective
       assistance. On the other hand, a district court’s refusal to accede to the
       . . . representation may [also] result in a challenge . . . .

Wheat, 486 U.S. at 161, 108 S. Ct. at 1698 (citation omitted); cf. Fulton, 5 F.3d at 614

(reversing conviction after holding that district court improperly accepted defendant’s

waiver of an actual conflict of interest). This possibility is one of the factors that led

the Supreme Court to conclude that appellate courts must allow trial judges discretion

in deciding issues of disqualification of counsel due to conflicts of interest; we cannot

conclude, based upon the record before us, that the district court abused that discretion

in this case.

                                              27
C. Notices of Lis Pendens

      Charles Register claims that he could not retain Hirsch after the court

disqualified his chosen attorney because the government had filed notices of lis

pendens against his only assets—two pieces of property allegedly valued at

$72,000—in anticipation of seeking forfeiture of those parcels as property used in

connection with the criminal activity alleged in the indictment. He contends that the

district court erred by refusing to provide him with a post-seizure, pre-trial hearing to

determine whether the government had probable cause to demand forfeiture (and thus

to file the lis pendens notices).      Charles Register relies upon two tenets of

constitutional law: first, that a defendant has a Sixth Amendment right to use his

assets to hire an attorney of his choice to represent him; and second, that under the

Fifth Amendment, the government must provide due process to those with an interest

in property it seizes. Although both of these assertions are, in the abstract, correct

statements of constitutional rights, neither applies to the circumstances in this case.

      Charles Register does have a right to hire counsel of his choice, although as we

explained in Part II.B, the “choice” element of this right is not always absolute. In

Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 109 S. Ct. 2646 (1989),

the Court addressed the argument that the federal criminal forfeiture statute violated

the Sixth Amendment by failing to provide an exception for assets a defendant would


                                           28
use to retain an attorney. Noting its prior holding that “‘[[a]] defendant may not insist

on representation by an attorney he cannot afford,’” Id. at 624, 109 S Ct. at 2652

(quoting Wheat v. United States, 486 U.S. 153, 159, 108 S. Ct. 1692, 1697 (1988)),

the Court bluntly stated, “[a] defendant has no Sixth Amendment right to spend

another person’s money for services rendered by an attorney, even if those funds are

the only way that that defendant will be able to retain the attorney of his choice.” Id.

at 626, 109 S. Ct. at 2652. The Court used a familiar example to illustrate its point:

      A robbery suspect . . . has no Sixth Amendment right to use funds he has
      stolen from a bank to retain an attorney to defend him if he is
      apprehended. The money, though in his possession, is not rightfully his;
      the Government does not violate the Sixth Amendment if it seizes the
      robbery proceeds and refuses to permit the defendant to use them to pay
      for his defense.

Id., 109 S. Ct. at 2652-53.

      Assets subject to forfeiture are no different from the stolen bank money; they

are not rightfully the defendant’s. The statute specifically provides that “[a]ll right,

title, and interest in property [subject to forfeiture as] described in subsection (a) of

this section vests in the United States upon the commission of the [criminal] act giving

rise to forfeiture under this section.” 21 U.S.C. § 853(c). The Supreme Court

approved this procedure in Caplin & Drysdale, concluding that “there is a strong

governmental interest in obtaining full recovery of all forfeitable assets, an interest

that overrides any Sixth Amendment interest in permitting criminals to use assets

                                           29
adjudged forfeitable to pay for their defense.” Id. at 631; 109 S. Ct. at 2655; see also

United States v. Bissell, 866 F.2d 1343, 1351 (11th Cir. 1989) (“[T]he right to counsel

of choice belongs solely to criminal defendants possessing legitimate, uncontested

assets. . . . The appellants here had no Sixth Amendment right to use assets to the

extent that those assets belonged to the United States.”). In sum, if Charles Register’s

property was forfeitable, any limitation on his access to those assets could not have

violated his Sixth Amendment rights.

      Even accepting this fact, however, Charles Register contends that he had a Fifth

Amendment right to a pre-trial hearing so that the district court could assess the

likelihood that his property would be “adjudged forfeitable” at trial. Caplin &

Drysdale, 491 U.S. at 631, 109 S. Ct. at 2655. Whether the Fifth Amendment requires

such a hearing where the government has seized or restrained property in anticipation

of forfeiture is a question the Supreme Court pointedly has avoided answering. See

United States v. Monsanto, 491 U.S. 600, 615 & n.10, 109 S. Ct. 2657, 2666 & n.10

(1989) (“Monsanto III,” a companion case to Caplin & Drysdale) (where district court

had held pre-trial probable cause hearing on forfeiture issue, holding “that assets in

a defendant’s possession may be restrained in the way they were here based on a

finding of probable cause to believe that the assets are forfeitable,” but refusing to




                                          30
decide “whether the Due Process Clause requires a hearing before a pretrial

restraining order can be imposed.”).

       Most circuits have addressed this issue either before or after Monsanto III and

have concluded that the Fifth Amendment requires a pre-trial, though not necessarily

a pre-seizure, probable cause hearing. See United States v. Jones, 160 F.3d 641, 647

(10th Cir. 1998) (requiring such hearing upon motion of the defendant, where

defendant demonstrates that restrained assets are only ones with which she can retain

counsel and provide for family); United States v. Michelle’s Lounge, 39 F.3d 684,

700-01 (7th Cir. 1994); United States v. Monsanto, 924 F.2d 1186, 1203 (2nd Cir.

1991) (“Monsanto IV”); United States v. Crozier, 777 F.2d 1376, 1384 (9th Cir. 1985)

(addressing same issue in context of restraining order entered ex parte under

difference statute and requiring such hearing even where defendant did not allege that

he needed assets to retain counsel); United States v. Lewis, 759 F.2d 1316, 1324-25

(8th Cir. 1985) (same as Crozier but noting that facts implicated Sixth Amendment

right); United States v. Long, 654 F.2d 911, 915-16 (3d Cir. 1981) (same as Crozier).

We appear to be the only circuit holding that, although pre-trial restraint of assets

needed to retain counsel implicates the Due Process Clause, the trial itself satisfies this

requirement. See Bissell, 866 F.2d at 1352-54 (reaching this conclusion after noting

lack of significant delay prior to trial and district court’s ex parte probable cause


                                            31
determination at time it issued warrant authorizing seizure). Although, in the

appropriate case, we perhaps should re-examine Bissell in light of Monsanto III and

its progeny, this case does not present us with occasion to do so because the action

that Charles Register classifies as a “pre-trial seizure” is in fact much less than that.

        Here, prior to trial and the jury’s finding of forfeitability, the government did

not “seize,” physically or otherwise, the property in which Charles Register claimed

an ownership interest, and it did not obtain a restraining order from the district court

preventing Charles Register from disposing of these parcels of real estate. Instead, the

government filed a notice of lis pendens pursuant to Florida law, an action that had the

effect of notifying the public (and in particular, prospective buyers or recipients of the

land) that the government claimed an interest in the property.19 Admittedly notices

of lis pendens have the practical effect of impeding an owner’s ability to sell property,

particularly at its (unrestricted) market value. As we recognized in Beefy King Int’l,




        19
           See Black’s Law Dictionary 932 (6th ed. 1990) (defining notice of lis pendens as “[a]
notice filed on public records for the purpose of warning all persons that the title to certain
property is in litigation, and that they are in danger of being bound by an adverse judgment.”)
(emphasis added); Fla. Stat. Ann. § 48.23(1) (“(a) No action in any of the state or federal courts
in this state operates as a lis pendens on any real or personal property involved therein or to be
affected thereby until a notice of the commencement of the action is recorded in the office of the
clerk of the circuit court of the county where the property is . . . . (b) . . . [T]he filing . . . shall
constitute a bar to the enforcement against the property described in said notice of lis pendens of
all interests and liens . . . unrecorded at the time of filing for record such notice of lis pendens . . .
.”).

                                                   32
Inc. v. Veigle, 464 F.2d 1102, 1104 (5th Cir. 1972),20 “[t]he effect of a lis pendens on

the owner of property . . . is constraining. For all practical purposes, it would be

virtually impossible to sell or mortgage the property because the interest of a

purchaser or mortgagee would be subject to the eventual outcome of the lawsuit.”

Still, “the right to alienate the property . . . exist[s].” Chrysler Corp. v. Fedders Corp.,

670 F.2d 1316, 1323 (3d Cir. 1982).

       Moreover, even accounting for this practical consequence, notices of lis

pendens affect only one incident of ownership—alienability—whereas other methods

of securing potentially forfeitable property are significantly more restrictive. See

United States v. James Daniel Good Real Property, 510 U.S. 43, 54, 114 S. Ct., 492,

501 (1993) (observing that outright seizure deprives the interest-holder of “valuable

rights of ownership, including the right of sale, the right of occupancy, the right to

unrestricted use and enjoyment, and the right to receive rents,” leaving him only “the

right to bring a claim for the return of title.”). Even the most narrowly drawn

restraining order legally would forbid the interest-holder to sell the property or do

anything to diminish its value.




       20
         Decisions issued by the former Fifth Circuit before October 1, 1981 are binding as
precedent in the Eleventh Circuit. See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th
Cir. 1981) (en banc).

                                              33
      These distinctions have led the Supreme Court to conclude that the filing of a

lis pendens does not implicate a property owner’s Fifth Amendment rights. In Kirby

Forest Indus., Inc. v. United States, 467 U.S. 1, 104 S. Ct. 2187 (1984), the United

States filed a notice of lis pendens and complaint of condemnation with respect to a

substantial amount of timberland, and the district court eventually entered judgment

in favor of the landowner in the amount of the value of the land plus interest from the

date the government filed the complaint. Id. at 7-8, 104 S. Ct. at 2192-93. The

Supreme Court struck down the interest award, reasoning that, prior to the moment

that “title passed to the United States,” the government never imposed any legal

restriction on the landowner’s use of the property. Id. at 15, 104 S. Ct. at 2196. The

Court stated:

      It is certainly possible . . . that the initiation of condemnation
      proceedings, publicized by the filing of a notice of lis pendens, reduced
      the price that the land would have fetched, but impairment of the market
      value of real property incident to otherwise legitimate government action
      ordinarily does not result in a taking. At least in the absence of an
      interference with an owner’s legal right to dispose of his land, even a
      substantial reduction of the attractiveness of the property to potential
      purchasers does not entitle the owner to compensation under the Fifth
      Amendment.

Id., 104 S. Ct. at 2197 (citations omitted) (emphasis added) (footnote omitted).

      Similarly, in the civil forfeiture context, the Supreme Court has recommended

use of a lis pendens notice as a way for the government to preserve its rights in


                                          34
potentially forfeitable property without need of a hearing and without infringing upon

the interest-holder’s due process rights. See Good, 510 U.S. at 58, 114 S. Ct. at 503

(ex parte seizure violates due process, and government can preserve its interests by

using less restrictive means such as filing a notice of lis pendens); see also United

States v. 408 Peyton Road, 162 F.3d 644, 651 (11th Cir. 1998) (en banc) (quoting

Good), cert. denied, — U.S. —, 119 S. Ct. 1500 (1999); Aronson v. City of Akron,

116 F.3d 804, 810-12 (6th Cir. 1997) (interpreting Ohio forfeiture laws modeled on

federal statutes but providing for filing of lien notice with respect to property

allegedly subject to forfeiture; comparing liens to notices of lis pendens and

concluding that neither triggers due process requirements).

       In short, a filing of a lis pendens pursuant to state statute does not constitute a

“seizure” and does not affect property interests to an extent significant enough to

implicate the Due Process Clause of the Fifth Amendment. Consequently, Charles

Register was not entitled to a pre-trial hearing on the legitimacy of the government’s

claim to his property under the criminal forfeiture statute.21


       21
           Although the point does not affect our holding, we note that the remedy Charles
Register sought—the retraction of the notice of lis pendens—would not have had any effect upon
his ability to compensate Hirsch for his services. According to the forfeiture statute,
        [a]ny such property [that is subject to forfeiture under subsection (a)] that is
        subsequently transferred to a person other than the defendant may [still be subject
        to forfeiture], unless the transferee establishes . . . that he is a bona fide purchaser
        for value of such property who at the time of purchase was reasonably without
        cause to believe that the property was subject to forfeiture under this section.

                                              35
D. Juror Misconduct

       On the morning of the third day of trial, Juror Number 6, who was studying to

become a paralegal, sent a note to the court22 expressing concern that she had

overheard Juror Number 9 make a comment to the effect that one of the defendants

must be guilty because he was wearing very expensive clothing. The court inquired

first of Juror Number 6, who stated that she had overheard Juror Number 9’s comment

when she was studying and that the comment had caught her attention because it

sounded inappropriate. The judge then called Juror Number 9 into the courtroom; she

repeatedly denied having formed any opinions as to the guilt of any of the defendants.

She admitted having commented about the appearance of some of the participants but

stated that she merely had observed that one of the witnesses who was surrounded by

“attorneys” was “cute” and that one person was wearing a beautiful suit and very nice

shoes.23 When the judge inquired a final time as to whether she had formed an



21 U.S.C. § 853(c). Hirsch obviously knew that the property in question was subject to
forfeiture, and thus even if Charles Register had managed to liquidate these assets and use the
proceeds to pay Hirsch, once the jury found the property forfeitable, Hirsch would have had to
turn the money over to the government.
       22
          Juror Number 6 already had sent another note asking whether she could bring a tape
recorder to court so that she could study her lessons during recesses. The court did not allow her
to do so.
       23
          The defendants contend that Juror Number 9’s comments referred to one of them, but
the record indicates that at least her first remark and perhaps all of them concerned a witness.
See Trial Tr., R38 at 477-79.

                                               36
opinion as to any defendant’s guilt or innocence, she replied, “We have 159 more

witnesses to listen to. So I think it is impossible to form any opinion at this time.”24

The court denied the defendants’ motions to remove Juror Number 9 and, in the

alternative, for a mistrial.

       On day eight, the court finished charging the jury at 3:55 p.m. It instructed the

jury to go into the jury room and decide whether it wanted to begin deliberations or

go home for the day and then to let the court know its decision. The jurors left the

courtroom at approximately 4:00 p.m.; shortly thereafter they sent a note stating that

they would like to leave at 4:30 p.m. and reconvene at 9:00 a.m. The judge called the

jurors back into the courtroom and approved this schedule; he then instructed them not

to discuss the case with anyone and stated, “We’re going home tonight. . . . Have a

pleasant evening.”25 The clerk’s notes reflect that the judge excused the jury for the

night at 4:35 p.m.

       The next morning, the court began by addressing two notes from Juror Number

6. The first, which she had handed the marshal as she was leaving the afternoon

before, stated “Your Honor, I ask for myself only. I have knowledge of some laws.

Am I permitted to use this knowledge or not to convey to the other jurors? Please let


       24
            Id. at 478.
       25
            See Trial Tr., R50 at 2268-69.

                                             37
me know your opinion on this.”26 Juror Number 6 sent the second note when she

arrived that morning; it stated, “There was mentioned [sic] of a search warrant. Why

do we not have it as evidence?”27 The government’s attorney then reported that he

had observed Juror Number 6’s husband speaking with Charles Register’s

girlfriend—whom the court had allowed to sit at the defense table during trial as his

“case agent”—and gesturing at the government’s attorney following closing

arguments the day before. He also reported that Charles Register’s attorney had

approached him after he completed his rebuttal argument and complained that the

government’s attorney had drawn an inference that a search warrant not introduced

into evidence clearly disproved. Defendants’ counsel did not dispute the “gesturing”

assertion and otherwise agreed that these events had transpired. After a short

discussion with counsel about how to proceed, the court instructed the jurors to stop

deliberating.

      The district court observed that based upon this information and Juror Number

6’s “inquisitive mind,”28 it was difficult to believe that no external communication had

occurred. The court listened to the parties’ arguments regarding whether it should



      26
           Trial Tr., R51 at 3.
      27
           Id. at 4.
      28
           Id. at 12.

                                          38
inquire of Juror Number 6: the defendants’ attorneys wanted the court to ask why she

raised the question about the search warrant, whereas the government took the

position that the court was authorized to excuse the juror without conducting any

further inquiry. Although the judge stated that he expected her to claim not to have

talked to anyone about the case, he took a brief recess to determine whether the law

allowed him to excuse the juror without questioning her. Relying upon United States

v. Barker, 735 F.2d 1280 (11th Cir. 1984), he decided that the better procedure was

to inquire of the juror, and after consulting with the parties about what questions to

ask, called Juror Number 6 into the courtroom.

      When the judge asked Juror Number 6 about her reasons for sending the notes,

she replied that because of her knowledge of the law, she “wanted to see if that search

warrant was directed specifically to the safe itself. And if it was, then I want to know

why they went out of the scope of consent into the other rooms to get the weapons if

they were supposed to go directly to the safe.”29 She stated that she had not had

contact with anyone not connected to the case but that she had been reading her

paralegal materials and attending classes. She denied having discussed the case with

her husband, although she admitted that he had attempted to talk with her about it. At




      29
           Trial Tr., R51 at 25.

                                          39
the conclusion of this inquiry, the court decided to dismiss Juror Number 6 but

determined that she had not poisoned the other jurors:

              I am satisfied by the sequence of events in here that this juror is
      not credible. Her demeanor, her answers, and her conduct throughout
      the trial, and by the very nature of the inquiries that have been passed in
      the notes in here, that she does not appear to be credible.
              I will now further enlarge upon my reasons for dismissing her:
      There has been no prejudice, as I can see, to the defendants. As we all
      know, this jury deliberated for less than a half an hour yesterday. And
      deliberations, if any, this morning have not taken more than 15 or 20
      minutes of time. The other jurors, the alternate jurors, have been here at
      all times and heard everything that has gone on in the courtroom with the
      other jury present.
              I shall ask that Alternate Juror Number 1 replace this juror, and
      that we instruct the jury to begin their deliberations all over again from
      the beginning, and start from there.30

All defendants objected both to the removal of Juror Number 6 and the replacement

of her with an alternate juror; they moved for the court either to retain Juror Number

6 or for a mistrial. None proposed proceeding with 11 jurors. The defendants also

requested the court to ask the remaining jurors whether Juror Number 6 had

mentioned the search warrant to them, but it refused.

      The court reconvened the entire jury, including the first alternate, and instructed

them that they had to “resume [their] deliberations right from the beginning. This

[alternate] juror was not in the jury room and has not heard any of the discussions that



      30
           Id. at 27.

                                          40
you had. . . . [Y]ou have to start all over, right from the beginning, as though you are

just being sent out now to discuss this case.”31 The court also reiterated that they were

to follow the law as he had given it to them and that considering their own opinions

about the law or any information other than the court’s instructions would violate their

duty as jurors. Finally, the court informed them that they were not to worry about any

information that was not in evidence, including any reference to a search warrant. The

newly convened jury began deliberating late in the morning on the ninth day of the

trial. The court dismissed them for the day at 4:45 p.m., and they began again the next

morning. The jury reached its verdict at 3:00 p.m. that afternoon.

       The defendants challenge three aspects of the district court’s treatment of the

problems that arose with respect to Juror Number 6: (1) the court’s finding that Juror

Number 6 was not credible and decision to dismiss her from the jury; (2) the court’s

refusal to inquire of the other jurors to determine whether they had been prejudiced

by exposure to extrinsic information; and (3) the court’s decision to replace Juror

Number 6 with an alternate juror after deliberations had begun.32




       31
            Id. at 33-34.
       32
           The defendants also challenge the district court’s decision to retain Juror Number 9
after Juror Number 6 reported overhearing Juror Number 9 drawing inappropriate conclusions
about one defendant’s guilt on the second day of trial. We have examined the record and find no
error in the district court’s decision to retain Juror Number 9.

                                              41
      Federal Rule of Criminal Procedure 23(b) permits the district court “to excuse

a juror for just cause after the jury has retired to consider its verdict.” We review a

district court’s decision to remove a juror for abuse of discretion. See United States

v. Smith, 918 F.2d 1501, 1512 (11th Cir. 1990); United States v. Giarratano, 622 F.2d

153, 157 (5th Cir. 1980). Just cause to discharge a juror exists where the district court

finds evidence that the juror has had improper extrinsic contact, see, e.g., Barker, 735

F.2d at 1282 (excusing juror observed putting her hand on defendant’s shoulder and

smiling), or where it finds that the juror for some other reason cannot decide the issues

fairly, see United States v. Geffrard, 87 F.3d 448, 451-52 (11th Cir. 1996) (excusing

juror who expressed inability to follow judge’s instructions on the law due to religious

beliefs); Smith, 918 F.2d at 1512 (excusing juror who was upset that jury deliberations

would interfere with plans to spend holidays with family). When a juror’s alleged

improper conduct is brought to the court’s attention, the court also enjoys substantial

discretion in “choosing the investigative procedure to be used in checking for juror

misconduct,” United States v. Harris, 908 F.2d 728, 733 (11th Cir. 1990), although

“[j]uror misconduct concerning outside influences must be fully investigated to

determine if any misconduct actually occurred and whether or not it was prejudicial,”

id. We will reverse the district court only if we find that it discharged the juror




                                           42
“without factual support, or for a legally irrelevant reason.” Smith, 918 F.2d at 1512

(internal quotation omitted).

      We conclude that the district court did not abuse its discretion in deciding to

discharge Juror Number 6 or in refusing to inquire of the remaining jurors to

determine whether they had been tainted by Juror Number 6’s conduct. This case had

been in trial for nearly two weeks when this incident occurred; the judge had had

significant opportunity to observe the jurors and previously had questioned Juror

Number 6 in connection with the incident involving Juror Number 9. From the

evidence that Juror Number 6’s husband had had a conversation with someone close

to the defendant the afternoon before, and that Juror Number 6 immediately asked that

morning about an issue that the defendants had been upset about the day before, the

judge reasonably inferred that a strong possibility existed that Juror Number 6 had

engaged in improper conduct and that the defendants indirectly had conveyed extrinsic

information to her. Following our instructions in prior cases, however, the judge

conducted a brief hearing to determine Juror Number 6’s reasons for asking her

questions, and she admitted having consulted outside information—her books and

classes—during the course of the trial. All of this information was sufficient for the

trial court to discharge her because she had engaged in improper conduct.




                                         43
      The defendants emphasize the statement that the judge made before he

questioned her—“Let’s be practical. I expect her to say that she hasn’t talked to

anyone”33—and argue that this conclusion demonstrates that he improperly decided

to excuse Juror Number 6 regardless of her answers to his questions. The district

court should not have speculated about Juror Number 6’s anticipated response to its

questions and should have completed its investigation before drawing conclusions

about the propriety of allowing her to remain on the jury. We note that at the time the

judge made this statement, however, he had ample information to support a decision

to excuse Juror Number 6. Moreover, the court already had complied with our

requirement that it must investigate and hold a hearing on the issue of outside

influence and its possible prejudicial effect before excusing the juror. See Harris, 908

F.2d at 733. In short, our examination of the record reveals both factual and legal

support for Juror Number 6’s dismissal, independent of the judge’s inappropriate

remark. His decision therefore was not an abuse of discretion. See Smith, 918 F.2d

at 1512.

      The defendants next contend that the judge’s determination that the jury had

been tainted by extrinsic evidence created both a presumption of prejudice shifting the

burden to the government to establish a lack of prejudice and an obligation to inquire


      33
           Trial Tr., R51 at 13.

                                          44
of the remaining jurors whether the inappropriate information had influenced their

ability to decide the case impartially. The defendants cite United States v. Martinez,

14 F.3d 543, 550 (11th Cir. 1994) in support of their position. The premise of this

argument—that the court concluded that the jury had been tainted by extrinsic

evidence—is incorrect. In this case, the district court determined that Juror Number

6 had been exposed to inappropriate information, but found no indication that Juror

Number 6 had passed that information along to the other jurors.

      This case is easily distinguishable from Martinez, in which we concluded that

the trial court erred in finding lack of prejudice after the jury foreperson sent a note

to the judge stating that the jury had debated information about the case that one juror

read in the newspaper. See 14 F.3d at 547. In Martinez, the district court conducted

a more thorough probe, questioning each juror individually, only after its initial

inquiry of the foreperson (who sent the note) revealed extremely serious concerns

about the jury’s decision-making process:

      [The foreperson] . . . reported that she and other jurors discussed [the
      offending juror]’s conduct and opinion with her in front of all the jurors.
      [The foreperson] also stated that she believed [that juror] influenced at
      least one other juror, and that the jurors argued the entire day of March
      19, and all morning on March 20 with some jurors accusing [the
      offending juror] of harboring prejudice against the government.




                                       45
Id. In contrast with Martinez, the initial investigation that the district court conducted

in this case did not provide any indication that the jury had deliberated under the

influence of extrinsic information.

      As the judge noted, Juror Number 6 had little opportunity to influence the

remaining jurors as the jury had spent little time together the afternoon before and that

morning before he ordered them to stop deliberating. The record also reveals that

Juror Number 6’s note about independent legal information inquired as to whether she

could share her knowledge with the other jurors and stated that she was asking for

herself only; that the jurors likely had spent most of the first afternoon developing a

schedule rather than discussing the merits of the case; and that she did not send the

note about the search warrant until the first morning of deliberations. All of this

information supports the reasonableness of the district court’s conclusion that only

Juror Number 6 had been exposed to inappropriate outside contact. Moreover, had

the court inquired into any possible discussions that the jurors may have had about a

search warrant, it risked interfering with their thought processes or overemphasizing

the warrant’s absence and creating a concern about the issue as a result of the inquiry.

Under these circumstances, we find no error in the method the district court employed

to investigate the extrinsic contact or in the conclusion it reached that the jury had not

been tainted.


                                           46
       Finally, the defendants argue that the district court committed per se reversible

error by failing to discharge the alternate jurors prior to the start of deliberations and

by impaneling an alternate juror after deliberations had begun. We evaluate this

contention “under a de novo standard, as it presents a question of pure law.” United

States v. Acevedo, 141 F.3d 1421, 1423 (11th Cir. 1998). After the jury charge, the

district court directed the alternate jurors to retire to a separate room while the regular

jurors deliberated. He instructed them not to discuss the case with anyone, including

each other, and told them that they could not leave because the court still might need

their services if one of the regular jurors became unable to complete deliberations.

       The government concedes that the district court failed to follow Rule 24(c) of

the Federal Rules of Criminal Procedure, which states: “An alternate juror who does

not replace a regular juror shall be discharged after the jury retires to consider its

verdict.”34 We do not apply a per se reversal standard to Rule 24(c) violations,

       34
            The defendants contend that the district court also violated Rule 23(b), which
contemplates a jury of 11 members deciding the case if, after deliberations commence, the judge
finds it necessary to dismiss a juror for cause:
         Jury of Less Than Twelve. Juries shall be of 12 but at any time before verdict
         the parties may stipulate in writing with the approval of the court that the jury
         shall consist of any number less than 12 or that a valid verdict may be returned by
         a jury of less than twelve should the court find it necessary to excuse one or more
         jurors for any just cause after trial commences. Even absent such stipulation, if
         the court finds it necessary to excuse a juror for just cause after the jury has
         retired to consider its verdict, in the discretion of the court a valid verdict may be
         returned by the remaining 11 jurors.
Fed. R. Crim. P. 23(b) (emphasis supplied). We conclude that the district court’s impaneling of
the alternate juror in this case did not violate this rule. Although it is true that Rule 23(b) does

                                                 47
however. See Acevedo, 141 F.3d at 1423 (citing United States v. Phillips, 664 F.2d

971, 994, 996 n.21 (5th Cir. Unit B Dec. 28, 1981)),35 cert. denied — U.S. —, 119 S.

Ct. 1048 (1999). Instead, we employ the harmless error test and reverse the district

court only where “there is a reasonable possibility that the district court’s violation of

Rule 24(c) actually prejudiced [the defendant] by affecting the jury’s final verdict.”

Acevedo, 141 F.3d at 1424.              If the district court took significant procedural

safeguarding measures that effectively “neutralized the possible prejudice” to the

defendants, and if “[o]n the record before us we cannot discern that appellants were

prejudiced by the substitution,” we will uphold the verdict. Phillips, 664 F.2d at 996.

       In Phillips, the jury had deliberated for one and half days when one juror

became too ill to continue. Before impaneling one of the retained alternate jurors, the

court took several steps to ensure that the substitution would not prejudice the

defendant: it “sequestered the alternate during the preliminary jury deliberations,”

questioned the jurors individually about their ability to set aside their previous

discussions, and instructed the newly impaneled jury to start its deliberations over


not explicitly sanction substitution of an alternate after deliberations have begun, this rule simply
discusses situations in which 11-member juries are allowed; it does not purport to catalog which
of the full range of possible resolutions of problems presented in the case are permitted and
which are forbidden. Thus, Rule 23(b) does not expressly or by implication prohibit the course
of action the district court chose.
       35
         Decisions by Unit B of the former Fifth Circuit issued after September 30, 1981 are
binding on this court. See Stein v. Reynolds Sec., Inc., 667 F.2d 33, 34 (11th Cir. 1982).

                                                 48
from the beginning. Phillips, 664 F.2d at 996; see also Barker, 735 F.2d at 1282-83

(noting that trial court “meticulously met the demands of Phillips,” including

ascertaining “that the jury could proceed on an impartial basis and begin its

deliberations over again,” explaining the original juror’s excusal in a nonaccusatory

manner, instructing the jurors “to begin anew,” and hearing no expression by any juror

of an inability to follow these instructions).

      In this case, the judge also took precautions to make sure that the deliberations

of the newly impaneled jury were fair. The court required the alternates to wait in a

separate room when the original jury retired to deliberate and instructed them not to

discuss the case. After Juror Number 6’s dismissal, the court called the eleven

remaining jurors and the two alternates into the courtroom, reinstructed them on the

importance of applying the law as he had given it to them without considering

information not in evidence, and repeatedly told them that they must start over as if

they never had begun their deliberations because the alternate juror needed to

participate fully in the decision-making process. Although concededly these measures

were not as thorough as those described in Phillips, we note that stronger precautions

may have been necessary in that case because the original jury already had deliberated

for one and a half days when the substitution occurred. Here, in contrast, the jury had

had the case for less than one hour.


                                           49
       As the Phillips case emphasizes, the ultimate question we must decide is

whether the record indicates a reasonable possibility of prejudice to the defendants.

Specifically, we noted in Phillips that “[t]he most substantial concern about

substitution of an alternate juror after deliberations have begun is that the alternate

might be coerced by jury members who might have already formulated positions or

viewpoints or opinions.” 664 F.2d at 995. Given the brief time that the original jury

deliberated in this case, and that the record reflects that it spent a significant portion

of that time on procedural, rather than substantive, matters, we do not think the

substitution prejudiced the defendant. The court impaneled the alternate juror late one

morning; the new jury then deliberated the rest of that day, started again the following

morning, and reached a verdict at 3:00 p.m. in which they found each defendant guilty

of some counts and not guilty of others. Under these circumstances, the only

reasonable conclusion we can draw is that the alternate juror participated fully and

impartially in reaching the final verdict. In sum, the district court’s failure to follow

the letter of Rule 24(c) or to avail itself of Rule 23’s 11-member jury option did not

prejudice the defendant, and the court’s error, therefore, was harmless.36

       36
         Finally, we note a recent proposed change in Rule 24(c) reflecting that the Supreme
Court now considers the exact procedure employed by the district court in this case to be a
perfectly acceptable method of addressing situations in which it must discharge a juror after
deliberations have begun:
        Retention of Alternate Jurors. When the jury retires to consider the verdict, the
        court in its discretion may retain the alternate jurors during deliberations. If the

                                               50
       AFFIRMED.




        court decides to retain the alternate jurors, it shall ensure that they do not discuss
        the case with any other person unless and until they replace a regular juror during
        deliberations. If an alternate replaces a juror after deliberations have begun, the
        court shall instruct the jury to begin its deliberations anew.
Fed. R. Crim. P. 24(c)(3) (proposed April 26, 1999). This rule, announced by the Supreme
Court, intimates that such a procedure does not deprive defendants of any rights. It will take
effect December 1, 1999 unless Congress provides otherwise.

                                                51